/6/2022Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mount, II (‘537) or Cheng et al (‘254) in view of Merciu (‘231).
Mount, II discloses a tool (see Fig. 1) for determining material quality of a hydrocarbon wellbore cross section, the hydrocarbon wellbore cross section including one or more tubular elements (16) having filling materials (cement, 18) in between.  The tool includes a body (10), a plurality of moveable assemblies (26, 30) having multiple arms (24, 28) configured to be in contact with an inner wall of a downhole tubular element, where the plurality of the moveable assemblies (see col. 5, lines 11-13) move between a retracted position where the multiple arms of the plurality of the moveable assemblies are within a housing located in the body of the tool (see cutout in Fig. 1) and an extended position where the multiple arms of the plurality of the moveable assemblies are protruding from the housing and are in contact with the inner wall of the downhole tubular element (12).  At least one of the plurality of moveable assemblies includes an acoustic source array (22) that operates in the frequency range of 20 KHz – 15 MHz (see col. 5, lines 48-57) and at least one or more of the plurality of moveable assemblies includes an acoustic receiver array (32) including one or more radially spaced acoustic broad band receivers.
Cheng et al discloses (see Figs. 5 and 6) a tool for determining material quality of a hydrocarbon wellbore cross section, the hydrocarbon wellbore cross section comprising one or more tubular elements having filling materials (cement) in between.  The tool includes a body (600), a plurality of moveable assemblies having multiple arms (604) configured to be in contact with an inner wall of a downhole tubular element, where (see col. 7, lines 34-50) the plurality of the moveable assemblies are configured to move between a retracted position where the multiple arms of the plurality of the moveable assemblies are within a housing located in the body of the tool and an extended position where the multiple arms of the plurality of the moveable assemblies are protruding from the housing and are in contact with the inner wall of the downhole tubular element, where at least one of the plurality of moveable assemblies includes an acoustic source array that operates (see col. 5, lines 44-47) at a frequency greater than 500 kHz and at least one or more of the plurality of moveable assemblies includes an acoustic receiver array comprising one or more radially spaced acoustic broad band receivers
The difference between claim 1 and Mount, II or Cheng et al is the claim specifies acoustic “broad band” source and receiver arrays with a frequency range of 0-100 KHz.  As noted above, Mount, II discloses source and receivers with a frequency range of 20 KHz – 15 MHz and Cheng et al suggest a frequency of greater than 500 KHz.
	Merciu discloses acoustic broad band low frequency transducers especially suited for use in downhole cement bond evaluation and quality.  Specifically, Merciu teaches (see paragraph 0102) the advantage differentiating between fluid and solid conditions in multi-layered casing/tubing environments by using broad band low frequency ranges (0-100 KHz).  Although the instant claim 1 specifies a range of 0-40 KHz, Merciu’s low frequency range of 0-100 KHz reads upon such claimed range.
 Therefore, in view of Merciu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cement evaluation tools of either Cheng et al or Mount, II by substituting broad band low frequency acoustic transducers in the range of 0-100 KHz for those of Cheng et al or Mount, II so as to differentiate between solid and fluid conditions.  Claim 1 is so rejected.
Per claims 2, 4, 5, 6, 9, 10, 15 and 16, see Fig. 1 of Mount, II and Figs. 2 and 6 of Cheng et al.
Per claims 3 and 20, see col. 4, lines 65-66 of Mount, II and Fig. 1A of Cheng et al.
Per claim 7, the low frequency of Merciu reads upon the claimed frequency range.
Per claim 8, see Mount, II, col. 5, lines 56-57.
Per claim 11, see Merciu, paragraph 0102.
Per claim 18, see the titles of both Mount, II and Cheng et al.
Per claim 19, see formation 20 of Mount, II and formation 120 of Cheng et al.

4.	Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mount, II (‘537) or Cheng et al (‘254) in view of Merciu (‘231), as applied to claim 1 above, and further in view of Han et al (‘539).
Per claim 13, Han et al teaches (see paragraph 0034) monitoring wave intensity of generated waves using a feedback mechanism that effectively enhances the desired wave modes and suppresses unwanted modes.  
In view of Han et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to further modify either Mount, II or Cheng et al by suppressing and/or enhancing specific wave modes of the broad band source to effectively monitor the intensity of the generated waves.  Claim 13 is so rejected.
Claim 14 is rejected as a matter of design choice of wave modes and therefore obvious over Han et al.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the Merciu reference teaches using broad band acoustic signals in a cement bond wellbore structure and further teaches why (differentiating between solid and liquid conditions) one of ordinary skill in the art would modify either Mount, II or Cheng et al.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl